UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7318



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN DORSEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-94-75-B, CA-97-771-B)


Submitted:   May 18, 1999                   Decided:   June 9, 1999


Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Dorsey, Appellant Pro Se. Steve Zimmerman, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Dorsey appeals the district court’s order denying his

motion for relief under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss on the reasoning of the district

court.   See United States v. Dorsey, Nos. CR-94-75-B; CA-97-771-B

(D. Md. Aug. 27, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                  2